                             Case 1:20-cv-00385-MAD-DJS Document 6 Filed 04/15/20 Page 1 of 1

                                                                  AFFIDAVIT OF SERVICE
                                                    UNITED STATES DISTRICT COURT
                                                       Northern District of New York
         Index Number: 1:20-CV-00385-MAD-DJS                                                                                     Date Filed: 4/3/2020


         Plaintiff:
         National Rifle Association of America
         vs.
         Defendant:
         Andrew Cuomo, both Individually and in his official capacity, et al.

         State of New York, County of Albany)ss.:


         Received by Special Delivery Service Inc., to be served on Andrew Cuomo both Individually and in his official
         capacity, c/o NYS Attorney General, Justice Building, Empire State Plaza, Albany, NY.

         I, James Boland, being duly sworn , depose and say that on the 6th day of April, 2020 at 1:10 pm, I:

         served an AUTHORIZED individual by delivering a true copy of the Summons in a Civil Action, Complaint and
         Jury Demand, Civil Cover Sheet and Notice, to: Cristal Gazelone as Legal Records Supervisor at the
         address of: Justice Building, Empire State Plaza, Albany, NY, who stated they are authorized to accept service
         for Andrew Cuomo, and informed said person of the contents therein, in compliance with state statutes.

         Additional Information pertaining to this Service:
         Deponent completed personal service, following NYS Attorney General Guidelines as stated on the official Website
         of the NYS Attorney General, by mailing a true copy of the within stated legal documents in a postpaid envelope
         addressed to: Andrew Cuomo, C/O NYS Attorney General, Office of the Attorney General, The Capitol, Albany, NY
         12224-0341 , Att.: A&O/Personal Service, by First Class Mail on 4/6/20 and placed in an official depository of the
         U.S.P.S. in the State of New York.

         Description of Person Served: Age: 40, Sex: F, Race/Skin Color: White, Height: 5'6", Weight: 160, Hair: Brown,
         Glasses: N

         I am over the age of 18 and have no interest in the above action.




                                                                                              Process Server
        Subscribed and Sworn befpre me on the 6th day of
        April, 2020 by the af nt             ~'6
                                 is personally known to                                       Special Delivery Service Inc.,
        me.                    (                                                              5470 L.B.J. Freeway
                                                            ........___                       Dallas, TX 75240
                                                                                              (214) 866-3203
        NOTARY P
                                                                                              Our Job Serial Number: 2020001180
        f>AIRICIA A. 3URl<E                                                                   Ref: 0940321
NQTAR'I ?UBI.IC-STATE OF NEW YORI(
         No . 0 113U4922372
   Q ualified In Albany Couniy   ,                  \··Co~right © 1992-2009DatabaseServices, Inc. -ProcessServer's TootboxV63x

My Com mi5,1iop Ext,, re~ • e b111,1,- 2~.   _.   JQ;o-9---
